Citation Nr: 0012230	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-17 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for recurrent 
dislocation of the right shoulder, currently rated at 20 
percent disabling.


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
December 1959.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).   With 
respect to this claim, however, the Board finds that 
additional development is in order.

The RO has evaluated the veteran's right shoulder disorder 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202 
and 5203 (1999), that respectively consider the impairments 
of ankylosis of the scapulohumeral articulation, limitation 
of arm motion, other impairment of the humerus, and 
impairment of the clavicle or scapula.

Additionally, the Board is of the opinion that additional 
clinical data are needed in order to properly evaluate the 
nature and extent of his right shoulder disorder.  Here, it 
is well to note that the appellant has contended that this 
disorder has increased in severity since his August 1998 VA 
examination, and as such, he should be afforded a new 
examination. 

In addition, as the veteran's right shoulder disorder is 
being evaluated based on limitation of motion, any 
examination done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Because the 
diagnostic codes used to rate the veteran's right shoulder 
disability are cast in large measure in terms of limitation 
of motion, any examination for rating purposes must be 
expressed in terms of the degree of additional range-of-
motion loss due to any pain on use, incoordination, weakness, 
fatigability or pain during flare-ups.  DeLuca, supra.

In correspondence from the veteran, received in June 1999, he 
refers to arthritis of the right shoulder.  The RO has not 
specifically indicated whether any shoulder arthritis is a 
manifestation of the service-connected disability or 
otherwise related thereto, or whether this represents a 
disorder separate and apart from the service-connected 
recurrent dislocation.  If the latter, the RO should 
adjudicate the issue of service connection for arthritis of 
the right shoulder.

Therefore, this case is REMANDED for the following action:

1.	The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and for non-VA providers the 
addresses of all medical care providers 
who treated him for his service-connected 
right shoulder disability since April 
1999.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.

2.	Thereafter, the appellant should be 
scheduled for an orthopedic examination 
by a VA physician in order to determine 
the severity of his right shoulder 
recurrent dislocation residuals.  All 
necessary evaluations, tests, and 
studies, including range of motion 
studies and X-rays, deemed appropriate 
should be performed.  In evaluating this 
disorder, this examination must include 
consideration of the diagnostic criteria 
under 38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5201, 5202 and 5203 (1999).  The 
examiner should specifically indicate 
whether there is arthritis of the right 
shoulder and, if so, whether it is a 
manifestation of or otherwise related to 
the service-connected right shoulder 
recurrent dislocation.  Findings that 
take into account all functional 
impairments identified in 38 C.F.R. 
§§ 4.40, 4.45, including pain on use, 
incoordination, weakness, fatigability, 
abnormal movement, etc., should be 
included.  Any functional impairment 
identified should be expressed in terms 
of additional range-of-motion loss beyond 
that clinically demonstrated.  See 
DeLuca, supra.  Since it is important 
that each disability be viewed in 
relation to its history, the veteran's 
claims folder, and a copy of this REMAND, 
must be made available to and reviewed by 
the examiner prior to conducting the 
requested examination.  The report should 
be typed.
 
3.	For the requested examination the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
examination.  If he fails to report for 
any examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling notice should be obtained 
by the RO and associated with the claims 
folder.

4. 	Following completion 
of the foregoing, the RO should review 
the claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examination.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.

5.	Upon completion of the above 
development, the RO should readjudicate 
the issue on appeal.  If the 
determination remains adverse to the 
veteran, he should be furnished with a 
supplemental statement of the case, and 
be given an opportunity to respond.  If 
arthritis of the right shoulder is not 
considered to be a part of the service-
connected disability, the RO should 
adjudicate the issue of entitlement to 
service connection and properly notify 
the veteran thereof, to include providing 
him his appellate rights.

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


